     Case 3:20-cv-00822-G Document 7 Filed 04/08/20                  Page 1 of 4 PageID 52



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SECURITIES AND EXCHANGE COMMISSION,                            §
                                                               §
               Plaintiff,                                      §
                                                               §
v.                                                             §       Case No.: 3:20-cv-00822-G
                                                               §
JEFFREY D. CORDES, WILLIAM M.                                  §
AISENBERG, AND THOMAS J. FELTON,                               §
                                                               §
               Defendants.                                     §
                                                               §

                   UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                    AGAINST DEFENDANT WILLIAM M. AISENBERG

       Plaintiff Securities and Exchange Commission (“SEC”) files this Unopposed Motion to

Enter Final Judgment against Defendant William M. Aisenberg (“Aisenberg”), and respectfully

shows the Court as follows:

       1.      The SEC filed this civil action on April 8, 2020, alleging violations of the federal

securities laws. See Dkt. No. 1.

       2.      The SEC has reached a settlement with Aisenberg, who has executed a written

consent (“Consent”), attached hereto as Exhibit A, which sets out the terms of the agreement.

Under the terms of the Consent, Aisenberg, inter alia: (a) waives service of a summons; (b) enters

a general appearance; (c) admits the Court’s jurisdiction over him and over the subject matter of

this action; (d) waives the entry of findings of fact and conclusions of law; (e) consents to the entry

of the Final Judgment; and (f) waives any right to appeal from the final judgment (“Final

Judgment”), which is attached hereto as Exhibit B. Further, counsel for Aisenberg has reviewed

the Consent and Final Judgment and has signed the Consent to reflect his approval as to form. See

Exhibit A, p. 6.
    Case 3:20-cv-00822-G Document 7 Filed 04/08/20                  Page 2 of 4 PageID 53



       3.      The Final Judgment provides that Aisenberg is, inter alia:

               (a)     enjoined from future violations of Section 17(a) of the Securities Act of

                       1933 (“Securities Act”) [15 U.S.C. § 77q(a)] and Sections 10(b) and

                       13(b)(5) of the Securities Exchange Act of 1934 (“Exchange Act”) [15

                       U.S.C. §§ 78j(b) and 78m(b)(5)] and Rules 10b-5, 13a-14, 13b2-1, and

                       13b2-2 thereunder [17 C.F.R. §§ 240.10b-5, 240.13a-14, 240.13b2-1, and

                       240.13b2-2];

               (b)     enjoined from aiding and abetting future violations of Sections 13(a),

                       13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(a),

                       78m(b)(2)(A), and 78m(b)(2)(B)] and Rules 12b-20, 13a-1, 13a-11, and

                       13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and

                       240.13a-13];

               (c)     prohibited from acting as an officer or director of any issuer that has a

                       class of securities registered pursuant to Section 12 of the Exchange Act

                       [15 U.S.C. § 78l] or that is required to file reports pursuant to Section

                       15(d) of the Exchange Act [15 U.S.C. § 78o(d)]; and

               (d)     ordered to pay a civil penalty in the amount of $173,437 under Section

                       20(d) of the Securities Act [16 U.S.C. § 77t(d)] and Section 21(d)(3) of the

                       Exchange Act [15 U.S.C. § 78u(d)(3)].

       4.      The Final Judgment disposes of all issues in the SEC’s case against Aisenberg.

However, as set forth in the Final Judgment, this Court shall retain jurisdiction of this matter for

the purposes of enforcing the terms in the Final Judgment.




                                               Page 2
    Case 3:20-cv-00822-G Document 7 Filed 04/08/20               Page 3 of 4 PageID 54



       5.     Thus, the SEC respectfully requests that the Court enter the Final Judgment

consented to by Aisenberg.

Dated: April 8, 2020                        Respectfully submitted,

                                            Jason P. Reinsch
                                            Jason P. Reinsch
                                            Texas Bar No. 24040120
                                            United States Securities and Exchange Commission
                                            Fort Worth Regional Office
                                            801 Cherry Street, Suite 1900
                                            Fort Worth, Texas 76102
                                            (817) 900-2601 (phone)
                                            (817) 978-4927 (facsimile)
                                            ReinschJ@SEC.gov

                                            ATTORNEY FOR PLAINTIFF SECURITIES
                                            AND EXCHANGE COMMISSION




                             CERTIFICATE OF CONFERENCE

        Pursuant to the attached Consent, Aisenberg agrees that the SEC may, without further
notice, present the Final Judgment to the Court for entry. See Exhibit A at ¶15. Further, I
conferred with counsel for Aisenberg, who confirmed he is unopposed to the filing of this motion
and to the relief requested.

                                                     Jason P. Reinsch
                                                     JASON P. REINSCH




                                            Page 3
    Case 3:20-cv-00822-G Document 7 Filed 04/08/20                 Page 4 of 4 PageID 55



                                CERTIFICATE OF SERVICE

       I affirm that on April 8, 2020, I electronically filed the foregoing document with the Clerk
of the Court for the Northern District of Texas, Dallas Division, by using the CM/ECF system
which will send a notice of electronic filing to all CM/ECF participants, constituting service as
provided in LR 5.1 (d).

        I further certify that on April 8, 2020, I served a true and correct copy of the foregoing
document on the following parties and persons entitled to notice that are non-CM/ECF
participants:

 Todd Murray, Esq.                                David W. Klaudt, Esq.
 Foley Gardere                                    Greenberg Traurig, LLP
 2021 McKinney Avenue, Suite 1600                 2200 Ross Avenue, Suite 5200
 Dallas, Texas 75201                              Dallas, Texas 75201
 214-999-4862                                     klaudtd@gtlaw.com
 tmurray@foley.com
                                                  Attorney for Defendant
 Attorney for Defendants                          Thomas J. Felton
 Jeffrey D. Cordes and William M. Aisenberg

                                                       Jason P. Reinsch
                                                       JASON P. REINSCH




                                              Page 4
